Citation Nr: 0121625	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  92-13 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for ankylosing 
spondylitis of the spine.

2.  Entitlement to service connection for a neuropsychiatric 
disorder secondary to service-connected low back syndrome.

3.  Entitlement to an increased evaluation for low back 
syndrome, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to December 
1978.  

This appeal has a long and complex procedural history, as the 
three claims now before the Board arose at different times, 
with the first of the three claims arising prior to the 
legislation authorizing the Court of Appeals for Veterans 
Claims and authorizing that Court to review decisions of the 
Board of Veterans' Appeals (Board).  Initially, in March 
1986, the veteran disagreed with a February 1986 rating 
decision in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, denied 
entitlement to an evaluation in excess of 10 percent for low 
back syndrome.  A statement of the case (SOC) was issued in 
June 1986, and a timely substantive appeal was submitted 
later that same month, June 1986.  The veteran later 
requested a personal hearing on this issue, which was 
conducted in October 1991.  Supplemental statements of the 
case were issued, and the file was transferred to the Board.  
In August 1992, the veteran requested a Travel Board hearing.

In 1987, during the course of the pendency of the appeal for 
an increased evaluation for a service-connected low back 
disability, the veteran submitted a claim for service 
connection for ankylosing spondylitis, and, in early 1990, 
submitted a request to reopen a claim for service connection 
for "a nervous condition."  By a rating decision issued in 
May 1990, the RO in San Juan, Puerto Rico, in pertinent part, 
denied a request to reopen the claim for service connection 
for a psychiatric disorder and denied the claim of 
entitlement to service connection for ankylosing spondylitis.  
A rating decision continuing the denial of the request to 
reopen a claim for service connection for "a nervous 
condition" was issued in March 1992.  The veteran submitted 
a timely NOD in November 1992, and an SOC on those issues was 
provided in January 1993.  

The Travel Board hearing the veteran requested was conducted 
by the undersigned Board Member in August 1993 at the New 
York City, New York, RO.  By an August 1994 decision, the 
Board REMANDED the appealed issues to the RO.  Thereafter, by 
a supplemental statement of the case (SSOC) issued in 
September 1999 by the New York RO, the RO reopened and denied 
the claim for service connection for a psychiatric disorder; 
the RO also again denied the claim for service connection for 
ankylosing spondylitis.  An SSOC continuing those 
determinations was issued in July 2000 by the RO in San Juan.  

During the pendency of this appeal, the veteran submitted 
additional claims.  By rating decisions issued in May 1990, a 
claim of entitlement to service connection for a 
gastrointestinal disorder was denied, and a claim for 
compensation under 38 C.F.R. § 1151 (then codified at § 351) 
for a concussion incurred during VA hospitalization in 1988 
was denied.  The veteran submitted additional claims for 
compensation under 38 U.S.C.A. § 1151, including claims for 
benefits for breast cancer and for removal of the right 
ovary.  The veteran also sought service connection for PTSD, 
claimed entitlement to a total rating due to individual 
unemployability, and submitted claims for temporary total 
evaluations.  A claim of entitlement to a waiver of 
indebtedness was also adjudicated during this time.  It does 
not appear from the record that a timely substantive appeal 
has been submitted as to any of these claims, and none of 
these claims are currently before the Board.  

During the pendency of this appeal, jurisdiction over the 
veteran's claims files was transferred from Puerto Rico to 
New York, and then back to Puerto Rico.

The claim for service connection for a neuropsychiatric 
disorder as secondary to service-connected low back syndrome 
is addressed in the REMAND appended to this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims addressed in this decision has been obtained.

2.  The medical evidence establishes that the veteran does 
not currently have a medical diagnosis of ankylosing 
spondylitis of the spine.

3.  By a January 1982 rating decision, the RO denied a claim 
of entitlement to service connection for a psychiatric 
disorder as secondary to a service-connected low back 
disability, and that unappealed rating decision became final. 

4.  The additional evidence obtained since January 1982 bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.

5.  The veteran's service-connected low back syndrome is 
manifested by subjective complaints of severe pain with 
radiation into the legs, by guarding of movement and 
limitation of motion, and by minor osteoarthritis of the 
lumbar spine with a bulging nucleus fibrosis at L5-S1, but is 
not manifested by objective neurologic findings in either 
lower extremity or by inability to perform activities of 
daily living, although the veteran reports a need to change 
position frequently if sitting for long periods.


CONCLUSIONS OF LAW

1.  Ankylosing spondylitis of the spine was not incurred in 
service or as a result of any incident of service.  38 
U.S.C.A. §§ 1101, 1131, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.310 (2000).

2.  A January 1982 rating decision which denied entitlement 
to service connection for a psychiatric disorder as secondary 
to a service-connected back disability is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (2000).  

3.  New and material evidence has been identified to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder as secondary to a service-connected back disorder, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000). 

4.  The criteria for a 20 percent evaluation, but no more, 
for low back syndrome, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 19991 & Supp. 2001); 38 C.F.R. §§ 4.20, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she is entitled to service 
connection for ankylosing spondylitis.  She also contends 
that she is entitled to an increased evaluation for her 
service-connected low back disability.  

Under the statutory provisions authorizing veterans' 
benefits, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active service, provided the disability was not the result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.301, 3.303.  
Moreover, a disease which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  38 C.F.R. § 4.7.

The Board notes that, during the pendency of this claim, 
there has been a significant change in the applicable 
statutory law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This enactment 
removed the requirement that the veteran submit a well-
grounded claim in order to trigger VA's duty to assist in the 
development of evidence, and altered the extent of the duty 
to assist and duty to notify the claimant during the 
development process.  Id.

In this case, the RO has met its duty to assist the appellant 
in the development of these claims under the VCAA by 
affording the veteran numerous VA examinations, and by 
obtaining voluminous records of the veteran's private and VA 
clinical treatment records.  The Board also obtained a VHA 
opinion in order to clarify a medical question presented by 
the record on appeal.  The RO also met the duty to notify the 
veteran of evidence needed by providing descriptions of the 
criteria for service connection, for new and material 
evidence, and for appropriate disability evaluations, 
including the information provided in the numerous rating 
decisions, two statements of the case (SOCs), and multiple 
supplemental SOCs issued during the pendency of this appeal.  
The veteran and her representative were given notice of the 
medical or lay evidence or information necessary to 
substantiate the claims for service connection and for an 
increased evaluation for the service-connected low back 
disability.  The veteran also provided testimony at a 
personal hearing conducted in 1991 and at an August 1993 
Travel Board hearing.  

In March 2001, as noted above, the Board requested a medical 
opinion from the Veterans Health Administration (VHA) in 
accordance with 38 C.F.R. § 20.901(a).  In conformance with 
38 C.F.R. § 20.903, the veteran and her representative were 
notified at the time the VHA opinion was initially sought.  
After the opinion was received at the Board, the 
representative was provided a copy and afforded 60 days to 
submit any additional evidence or argument in response to the 
opinion.  See 38 C.F.R. § 20.903.  The representative 
submitted additional argument in July 2001.  The Board finds 
that VA's duty to assist and notify the veteran, including 
under the VCAA, has been met.  38 U.S.C.A. § 5103(A) (West 
Supp. 2001).

The Board notes that the four volumes of the veteran's claims 
file before the Board for appellate review contain one 
clinical record in Spanish for which the Board is unable to 
locate a translation into English.  (The Board notes that 
there appears to be some untranslated documents in Spanish 
associated with a portion of the claims files relating to a 
request for a waiver of overpayment, but that issue is not 
before the Board on appeal).  The untranslated material 
appears to be private clinical records dating from November 
1986 to October 1994, and these records were provided by the 
same private physician who provided medical statements in 
1988 and in July 1993.  The translations of the 1988 
statement and of the July 1993 medical statement are 
associated with the claims file.  The 1988 statement and the 
July 1993 statement summarize the medical and psychiatric 
disorders for which the veteran was being treated by the 
private physician.  Given the voluminous evidence of record 
as to each claim, and the fact that two statements 
summarizing the treatment from the private physician are 
available in English, with the exception of three visits in 
1994, the Board finds that the duty to assist the veteran 
does not require that private clinical records in Spanish 
provided by the physician be translated prior to the 
completion of appellate review.  

The Board also notes that the veteran indicated, in 1999, 
that she had been receiving Social Security disability 
benefits as a result of her mental and physical disabilities.  
Neither the veteran nor her representative have indicated at 
any time that the clinical records obtained for the Social 
Security Administration (SSA) determination included any 
clinical records other than VA clinical records, nor has the 
veteran indicated that clinical records used for the SSA 
determination were relevant to either of the claims addressed 
in this decision.  Moreover, given the voluminous amount of 
clinical evidence, including clinical evidence which would 
necessarily be more recent than evidence obtained for a 
determination reached in 1997, the Board finds that the duty 
to assist does not require that SSA records, or other 
clinical records which may be have been created during the 
lengthy pendency of this claim, be obtained.  

1.  Claim for service connection for ankylosing spondylosis

Radiologic examinations of the lumbosacral spine as part of 
VA examinations in December 1981, April 1982, and in February 
1985 disclosed a normal lumbosacral spine.  However, in 
September 1985, the radiologic examination was interpreted as 
showing some sclerosis of the lower half of the right 
sacroiliac joints, compatible with changes of ankylosing 
spondylitis.  The lumbosacral spine radiologic examinations 
were otherwise negative.  A December 1985 electromyography 
examination (EMG), and a repeat of the examination in 
September 1986 was also normal.

By a claim submitted in January 1987, the veteran sought 
service connection for ankylosis spondylitis (arthritis) and 
scoliosis.  The RO's denial of that claim underlies this 
issue on appeal 

VA outpatient clinical records, including rehabilitation 
medicine and physical therapy records, reflect that, in May 
1988, the veteran complained of increased severity of back 
pain, and acute low back strain was diagnosed.  Ankylosing 
spondylitis by history only was noted, but there were no 
abnormalities on radiologic examination.  No significant 
joint disease was identified.

A March 1989 VA opinion indicated that the veteran's symptoms 
of low back pain and tenderness over the left sacroiliac 
joint, and left hip pain, and limitation of truck motion, 
"may have been prodromal" for ankylosing spondylitis, "if 
indeed, the patient subsequently developed ankylosing 
spondylitis."  The physician further opined that ankylosing 
spondylitis did not result from the back condition manifested 
during service.  He further stated that the "pathogenesis 
and etiology of ankylosing spondylitis remains unknown."

The clinical records over the next few years reflect a 
diversity of musculoskeletal diagnoses.  In 1991, a possible 
diagnosis of fibromyalgia was assigned.  A July 1993 private 
medical statement assigned a diagnosis of polymyositis.  A 
March 1995 VA radiologic examination of the thoracic spine 
showed minimal thoracic spondylosis with well-preserved 
intervertebral disc spaces and pedicles.  There was mild 
osteophytosis with well-preserved intervertebral disc spaces; 
examination of the bony pelvis disclosed ill-defined 
perimarginal sclerosis involving both sacroiliac (SI) joints, 
slightly more accentuated on the right.  The cervical spine 
was normal. 

A June 1995 bone density examination disclosed probably 
normal bone mineral density in the lumbar spine; adequate 
bone mineral density in the left greater trochanter; mild 
osteopenia, left femoral neck.  December 1996 radiologic 
examination disclosed slight reversal of cervical curvature, 
otherwise negative study, with curvature, vertebral bodies, 
and disc spaces within normal limits.  There was no evidence 
of fractures or subluxations.  The SI joints were also within 
normal limits.  No abnormality of the lumbar or SI joints was 
found.  

On VA examination conducted in February 1999, the examiner 
concluded that the veteran had chronic low back pain with 
intermittent back spasm and the possibility of a bulging disc 
at L5-S1.  The examiner did not assign a diagnosis of 
ankylosing spondylitis.  An October 1999 summary of the 
veteran's diagnosed back disorders reflects assigned of 
diagnoses of chronic right lumbosacral radiculitis, rule out 
radiculopathy, and thoracic radiculitis.

The report of an April 2001 opinion provided in response to a 
request from the Board reflects that the expert reviewed the 
clinical records and concluded that the veteran did not meet 
the criteria for a diagnosis of ankylosing spondylitis.  In 
particular, the expert noted the absence of supporting 
symptoms and absence of physical examination findings of 
inflammatory spondyloarthropathy.  More important in the 
expert's view was the absence of classic radiographic 
abnormalities such as bilateral sacroiliac involvement with 
sclerosis and lack of multi-level spinal syndesmophytes.  For 
purposes of information only, and without reliance thereon, 
the Board notes that a syndesmophyte is defined as an osseous 
excrescence, or bony outgrowth, from a ligament.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1623 (28th ed. 1994).  The 
reviewer noted in particular that a radiologic examination, 
in 1985, suggested sclerosis of one sacroiliac joint, the 
right joint, but computed tomography (CT) examination 
thereafter found no abnormalities in the lumbosacral spine or 
the sacroiliac joint(s).  The expert noted in particular that 
CT examination provided a more sensitive visualization of 
bone and joint abnormalities.

The medical evidence establishes that at least one examiner 
assigned a diagnosis of ankylosing spondylitis.  However, the 
preponderance of the medical evidence, including the most 
recent VA hospitalization records, the February 1999 VA 
examination report, interpretation reports of August 1996 and 
October 1999 CT scans of the lumbosacral spine, and the April 
2001 expert opinion report, reflect no assignment of a 
diagnosis of ankylosis spondylitis, although other diagnoses 
are assigned for the veteran's back disorders.  The 
preponderance of the medical evidence establishes that the 
veteran does not currently have an assigned diagnosis of 
ankylosing spondylitis.  In the absence of a medical 
diagnosis of ankylosing spondylitis, service connection for 
that disorder is not authorized by law.

2. Claim for service connection for a psychiatric disorder 
secondary to back pain

In September 1981, the veteran sought service connection for 
a "nervous condition" as secondary to her service-connected 
back condition.  On VA examination in November 1981, the 
veteran reported that she had not worked for the past eleven 
months because of nervousness and back pain.  She reported 
being fearful of riding on the subway, and of being afraid to 
walk on the streets because she heard voices threatening to 
harm her.  She reported first hearing voices about 5 months 
earlier.  The voices were telling her to commit suicide.  She 
thought strangers on the street were talking to her and now 
she doesn't trust anybody.  The diagnosis was schizophrenia, 
undifferentiated type.  The examiner stated, "There is no 
cause or relationship between her low back syndrome and her 
current psychiatric condition."

VA clinical evidence also of record at that time included 
March 1981 clinical notes which reflected that the veteran 
sought mental health treatment following the break-up of a 
relationship with her boyfriend.  She was also tearful about 
not getting help with her back.  The provider concluded that 
the veteran had psychosomatic complaints suggestive of 
sexual/hysterical psychopathology.  The assigned diagnosis 
was reactive depression.   Treatment records dated in August 
1981 disclosed a diagnosis of depression, psychophysiologic 
reaction.  

By a January 1982 rating decision, service connection for "a 
nervous condition" as secondary to a service-connected back 
disability was denied.  The veteran did not disagree with or 
appeal that rating decision, and it became final.  A final 
decision under the provisions of 38 U.S.C.A. § 7105(c) cannot 
be reopened and reconsidered by VA unless new and material 
evidence is presented in connection with a request that the 
previously denied claim be reopened.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  If new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991). 

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
No other standard than that articulated in the regulation 
applies to the determination.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998). 

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  It is reasonable to require evidence submitted 
since the pertinent date to "contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge, supra, at 1363.  When determining whether a claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992). 

The Board also notes that Hodge and following cases set forth 
a three-step analysis to be applied in determining whether 
evidence was new and material.  Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).  The 
second step of that analysis required VA to determine whether 
the claim is well-grounded under 38 U.S.C.A. § 5107(a).  
However, as noted above, with enactment of the VCAA in 
November 2000, certain provisions of the laws governing 
veterans' benefits were amended, so that a veteran is no 
longer required to submit a well-grounded claim.  Therefore, 
the portion of the analysis regarding determination of 
whether the new and material evidence establishes a well-
grounded claim has not been applied by the Board. 

The VCAA affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Pub. L. No. 106-475 at § 7(b), 114 Stat. at 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (regarding effective date and 
applicability provisions).  However, the VCAA does not 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  In the instant case, the veteran and her 
representative were advised by the VA of the information 
required to reopen the claim.  The duty to notify the 
veteran, including as provided in the VCAA, has been 
satisfied, and the Board may proceed with appellate review of 
this issue.

Evidence obtained since the January 1982 rating decision 
includes private clinical records of psychiatric treatment 
and VA inpatient and outpatient psychiatric treatment 
records.  Those records reflect assignment of diagnoses not 
assigned at the time of the prior rating decision, and 
provide additional opinions as to the etiology of those 
psychiatric disorders.  As such, these treatment records are 
both new and material.  The Board agrees with the RO's 
September 1999 determination that new and material evidence 
has been submitted to reopen the claim.  

Once the claim has been reopened, the Board must consider the 
claim on the merits.  The evidence obtained since January 
1982 is voluminous.  Nevertheless, the Board finds that the 
evidence reflects assignment of such a variety of assigned 
psychiatric diagnoses and etiologies that the Board is unable 
to reconcile the conflicts in the evidence.  Further 
development, as described in the REMAND appended to this 
decision, must be undertaken to complete development of the 
reopened claim. 

3.  Claim for increased evaluation, service-connected low 
back disability

Historically, the veteran was granted service connection for 
low back syndrome, and that disability was evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5295, by a rating decision issued in March 1979. 

VA examination conducted in November 1981 disclosed voluntary 
guarding and voluntary restriction of motion of the back.  
Radiologic examination disclosed normal alignment and 
curvature, intervertebral spaces were preserved, there were 
no significant arthritic changes, and there was no evidence 
of spondylolysis or spondylolisthesis.  The impression was 
normal lumbosacral spine.  The orthopedic examiner concluded 
that there were no objective physical signs of a back 
disability.

On VA examination conducted in February 1985, the veteran had 
exquisite tenderness to touch of the lumbosacral back with 
moderate spasms.  Forward flexion was to 70 degrees, lateral 
bending to 35 degrees, extension to 30 degrees, and rotation 
to 35 degrees.  No low back pain was elicited on straight leg 
raising from 70 degrees to 120 degrees.  Radiologic 
examinations disclosed normal findings.  The diagnosis was 
paravertebral fibromyositis.

In June 1985, the veteran was able to straight leg raise 
without pain only to 10 degrees.  A TENS unit was prescribed, 
but it did not provide relief.  The veteran underwent 
physical therapy from April 1985 to September 1985.  EMG 
examination in December 1985 disclosed no evidence of lower 
motor neuron depression or other abnormality, and was 
interpreted as a normal EMG.

The veteran's 1985 treatment records were accepted as a claim 
for an increased evaluation for the service-connected back 
disability.  In February 1986, an evaluation in excess of 10 
percent was denied.  The veteran disagreed with that rating 
decision in March 1986, and a substantive appeal was 
perfected in June 1986, as noted above.  Thus, the claim 
underlying this appealed issue is not subject to an NOD prior 
to November 18, 1988.

The evidence since the 1986 rating decision is extensive, but 
the Board has carefully reviewed that evidence.  The most 
representative evidence from each year for the approximately 
15 years of the pendency of this claim is summarized below.  

The veteran was hospitalized from August 1986 to September 
1986 for treatment of a disorder unrelated to the service-
connected back disability.  During the hospitalization, EMG 
examination disclosed no lower motor neuron disease.  
Laboratory examination conducted to rule out collagenous 
disease disclosed mildly abnormal sedimentation rate.  
Treatment included physical therapy.

The summary of a January 1987 to February 1987 VA 
hospitalization discloses that, although the veteran was 
admitted for treatment of a disorder other than her service-
connected low back disability, the veteran's treatment 
modalities included physical therapy.  September 1987 
outpatient treatment notes reflect that the veteran 
complained of buckling of the right leg and numbness.  The 
veteran was able to perform straight leg raising to 70 
degrees in each leg without pain.  November 1987 clinical 
notes disclose lateral deviation of the lumbosacral spine, 
tenderness with moderate spasm at the lumbar paravertebral 
muscles.  There were several tender fibrotic nodules in the 
paravertebral muscles.  Radiologic findings disclosed no 
abnormality.

The summary of VA hospitalization from February 1988 to April 
1988 reflects that the veteran was treated for multiple 
disorders.  Physical therapy was provided during the 
hospitalization.  Low back pain, rule out ankylosing 
spondylitis, and rheumatoid arthritis, were listed among the 
final diagnoses.  In May 1988, the veteran complained of 
increased back pain.  There was tenderness and spasm on 
examination.  The veteran complained of pain on palpation 
from the cervical spine to the lumbosacral spine.  She was 
ambulatory with a cane.  Physical therapy continued for 
several months.  On examination in November 1988, she had a 
slow, guarded, awkward gait, favoring the right leg.  There 
was no focal weakness of the back.  Deep tendon reflexes were 
1+ and symmetric, non-pathologic.  

May 1989 clinical notes reflect that the veteran complained 
of increased back pain resulting in nausea and depression.  
She reported limping.  

A June 1991 clinical note discloses a possible diagnosis of 
fibromyalgia.  August 1991 clinical notes reflect a diagnosis 
of mixed arthralgias.  Physical therapy notes dated from 
November 1991 to March 1992 reflect that the veteran 
complained of recurrent generalized back pain with cramping 
and numbness in the lower extremities.  The veteran was 
unable to squat, walk on heels and toes or bend forward when 
physical therapy was initiated, and there was no change in 
symptomatology at the time physical therapy was discontinued. 

The summary of VA hospitalization from August 1993 to 
November 1993 reflects that the veteran was admitted for 
psychiatric treatment.  She received medication for control 
of recurrent low back pain throughout the hospitalization.

Outpatient clinical notes dated in July 1994 reflect that the 
veteran complained of mild exacerbation of low back pain.  
Physical therapy assessment notes in October 1994 reflect 
that the veteran had an antalgic gait and used a cane when 
walking.  Outpatient treatment notes through 1995 reflect 
that the veteran consistently complained of low back pain, 
with little or no relief from the treatment modalities 
prescribed, including physical therapy.

The records of the veteran's October 1995 to April 1996 VA 
domiciliary admission reflect that the veteran moved from 
Puerto Rico to New York in 1995, was admitted to the VA 
Medical Center shortly after her arrival in New York, and 
remained hospitalized until admitted to the domiciliary.  The 
notes reflect that the veteran displayed "a curious 
indifference" to her pain and discomfort considering her 
history and complaints.  

In 1996, the veteran began participating in a compensated 
work therapy program.  The notes of the veteran's 
participation in work therapy reflect that she met goals set 
for her work.  Transition to competitive employment was 
recommended, but the veteran requested extension of the work 
therapy program.  There was no notation of any work activity 
that the veteran was unable to perform as a result of her 
back pain.  The clinical notes reflect that the veteran was 
concerned that her medical problems, including back pain, 
would pose difficulty with competitive employment.  

An August 1996 transaxial scan of lumbosacral spine disclosed 
that the veteran's bony mineralization was unremarkable; 
there was no evidence of focal herniation or spinal stenosis.  
On VA examination in November 1996, the veteran had a slow, 
antalgic gait.  There was spasm of the paravertebral muscles.  
Straight leg raising was positive at 15 degrees on the right 
and at 20 degrees on the left.  The examiner was unable to 
elicit deep tendon reflexes in the lower extremities.  The 
examiner noted that the veteran "did not cooperate" due to 
"extreme sensitivity to pain."  Lumbar spine forward 
flexion was to 36 degrees, extension to 15 degrees, right and 
left rotation to zero degrees.  The examiner noted that 
recent CT scan examination of the lumbar spine revealed no 
abnormality.  The examiner noted the history of ankylosing 
spondylitis, and concluded that the veteran's limitations of 
the [motion of the low] back were "possibly" due to 
ankylosing spondylitis and to "mental status."  November 
1996 radiologic examination was interpreted as showing normal 
curvature, normal vertebral bodies and disc spaces within 
normal limits, with no evidence of fractures or subluxations, 
and no other abnormalities.

Clinical notes through 1997 and continuing to July 1998 
reflect that the veteran continued to work in a supported 
employment program as a clerk/typist.  Although there were 
some difficulties with her time and attendance noted, these 
were attributed to the veteran's chemotherapy following 
surgery for breast cancer. 

The summary of a VA hospitalization from November 1998 to 
December 1998 reflect that the veteran was treated in a pain 
management program for chronic pain syndrome.  Among 
complaints of several sources of pain, the veteran reported 
low back pain, constant, radiating to the right leg.  The 
summary discloses that the veteran cooperated with the pain 
treatment program, which included physical therapy, TENS, and 
acupuncture, but she was unable to meet goals for pain 
reduction.  On objective examination, the veteran's gait was 
normal, and there were no motor or sensory deficits.

On VA examination conducted in February 1999, the veteran 
reported that she had been awarded Social Security disability 
benefits two years earlier for mental and physical problems.  
She did not appear to be in acute distress.  She ambulated 
with a cane, favoring the right leg, utilizing a cane for 
balance as much as for support.  She transferred to the 
examining table without use of the cane.  She was able to 
flex at the knee and the hip without obvious pain.  She was 
able to remove her shoes from a sitting position.  Her range 
of motion of the lumbar back was to 35 degrees of flexion, 
extension to 10 degrees, lateral flexion to 25, rotation to 
30 degrees.  There was tenderness at the lumbosacral 
junction.  The paraspinal muscles were well-developed, with 
no atrophy and no spasm.  Deep tendon reflexes were 2+ at the 
knees and left ankle, diminished to 1+ right ankle.  The 
final diagnosis was chronic low back pain with intermittent 
back spasms, possibility of bulging disk at L5-S1.   

Outpatient treatment records reflect that the veteran 
continued to receive acupuncture and electrical stimulation 
for pain reduction, and she indicated some relief for at 
least a few days after such treatment.  August 1999 clinical 
notes reflect that the veteran complained of chronic pain in 
the mid and low back with radiation to the right knee and 
calf.  There was local tenderness at the T4-5 spinous process 
and adjacent right paraspinal region, bilaterally at the 
sacroiliac joints, and in the sacrum.  There was no focal 
neurologic deficit in any extremity except that motor 
strength generally was decreased to 3/5.  An October 1999 
clinical note reflected that there were no changes.  

A November 1999 CT scan of the lumbar spine disclosed small 
endplate osteophyte formation with minor bulge of nucleus 
fibrosis at L5-S1.  The impression was minor osteoarthritis 
of the LS spine with bulging nucleus fibrosis at L5-S1; no 
evidence of dural compression.

The veteran's lumbar strain has been evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5295.  A 10 percent 
evaluation contemplates characteristic pain on motion. The 
next higher evaluation, a 20 percent evaluation under DC 
5295, requires muscle spasm on extreme forward bending with 
loss of lateral spine motion.  The medical evidence 
establishes that the veteran has intermittent muscle spasms, 
although muscle spasms were not present at the time of VA 
examinations or outpatient treatment in 1999.  Thus, the 
veteran meets, or at least approximates, the criteria for a 
20 percent evaluation for lumbosacral strain.

The Board must next consider whether the veteran is entitled 
to an evaluation in excess of 20 percent.  A 40 percent 
evaluation, the maximum schedular evaluation under DC 5295, 
requires severe lumbosacral strain, with listing of the whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent).

The medical evidence in this case reflects that the service-
connected low back syndrome has not resulted in narrowing or 
irregularity of joint spaces, as the most recent CT scan 
reflects no abnormality of joint spaces.  The medical 
evidence reflects that there were no osteoarthritic changes 
from 1985 until 1999, and those changes were described as 
"minor." 

In this case, the evidence reflects that the veteran has 
consistently presented subjective complaints of severe pain, 
but the objective pathology underlying those complaints has 
not been commensurate with the subjective complaints.  The 
Board finds that it is particularly significant that 
radiologic examinations of the spine were negative for 
arthritic changes from the 1986 submission of the veteran's 
claim for an increased evaluation until November 1999, a 
period of more than 10 years.  The Board also finds it 
significant that the medical evidence reflects that several 
examiners noted the disparity between the veteran's 
subjective complaints and the objective indicators of 
pathology.  Some examiners specifically provided comments or 
opinion reflecting that the veteran's complaints of back pain 
were, at least in part, a result of or affected by the 
veteran's psychiatric disorders. 

The Board also finds it significant that the medical evidence 
consistently reflects, over a period of more than 10 years, 
that the veteran consistently stated that treatment 
modalities provided for relief of back pain were ineffective.  
Nevertheless, during this period of time, the objective 
indicators of low back disability did not increase in 
severity.  

Moreover, the most recent medical evidence reflects some 
decrease in the level of subject complaints and some 
improvement in the veteran's observed symptomatology.  For 
example, at some periods during the pendency of this appeal, 
the veteran used a wheelchair, as shown, among other 
evidence, by photographs associated by the claims file 
submitted by the veteran.  At the veteran's most recent VA 
examination, she used a cane instead of a wheelchair, and was 
able to transfer from the chair to the examination table 
without using the cane.  

The most recent VA examination disclosed that the veteran had 
less severe limitations of range of motion of the lumbar 
spine than the limitations during the years prior to that 
examination.  Moreover, the evidence reflects that the 
veteran's participation in supported work therapy programs 
was more affected by cancer chemotherapy than it was by back 
pain.  The clinical evidence does not reflect any limitation 
based on the service-connected back disability of the 
veteran's ability to perform work as a clerk typist other 
than a frequent need to change positions.  

The Board notes that the evidence reflects that the veteran's 
subjective complaints included consistent complaints of 
severe back pain.  The Board also notes that the measured 
limitation of motion of the lumbar back varied from mild 
limitation to severe limitation.  Nevertheless, on review of 
the record as a whole, the Board concludes that the veteran's 
disability picture due to service-connected back disability 
reflects moderate lumbosacral strain, but does not 
approximate severe lumbosacral strain, so as to warrant a 40 
percent evaluation under DC 5295.  

With regard to the finding of "minor osteoarthritis" of the 
lumbar spine on CT scan in November 1999, the Board notes 
that Diagnostic Code 5295 contemplates pain and includes 
arthritis, so that an increased evaluation in excess of 20 
percent based on the evidence of pain and degenerative joint 
disease is not warranted.  See VAOPGCPREC 9-98 (1998); 
VAOPGCPREC 23-97 (1997).

The Board has considered whether the veteran is entitled to 
an evaluation in excess of 20 percent under any other 
diagnostic code.  An evaluation in excess of 20 percent is 
available where there is evidence of complete bony fixation 
of the spine, ankylosis of the lumbar spine or residuals of a 
fractured vertebra.  DCs 5285, 5286, 5289.  However, there is 
no medical evidence that any disorder evaluated under these 
diagnostic codes are applicable.  An evaluation in excess of 
20 percent is also available under DC 5293, for 
intervertebral disc syndrome.  However, there is no medical 
diagnosis of intervertebral disc syndrome, and the examiners 
have consistently concluded that the veteran does not have 
any neurologic deficits in the lower extremities.  Therefore, 
an evaluation in excess of 20 percent under DC 5293 is not 
for application. 

Limitation of motion is a factor to be considered under both 
DC 5292 and DC 5295. The Board has also considered whether a 
higher disability evaluation is warranted on the basis of 
additional functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995). 

On examination in February 1999, the veteran had range of 
motion of the lumbar back to 35 degrees of flexion, extension 
to 10 degrees, lateral flexion to 25, and rotation to 30.  In 
determining whether this measured range of motion represented 
a moderate limitation or a severe limitation, the Board notes 
that the examiner clearly described that the veteran was able 
to flex "remarkably" at the knee and hips without obvious 
pain, and was able to remove her shoes from a sitting 
position and to remove her clothes without assistance.  The 
Board concludes that the veteran's limitation of motion and 
functional loss is more consistent with a moderate limitation 
rather than a severe limitation.  

The Board further notes that, although the above discussion 
centers on the most recent VA examination findings, those 
findings are representative of the veteran's disability 
picture throughout the pendency of the appeal.  While the 
veteran's measured range of motion of the lumbar spine was 
more limited on some examinations than others, nevertheless, 
the disparity between the measured limitation of motion and 
the veteran's observed functional limitations leads the Board 
to conclude that the veteran's disability picture generally, 
over the period at issue, is more consistent with moderate 
rather than severe low back syndrome, although the Board 
acknowledges that, if the veteran's measured or reported 
limitation of motion of the lumbar spine and the reported 
complaints of pain were considered in isolation, without 
reference to the other evidence of record, the range of 
motion could meet the criteria for severe limitation during 
some portions of the appeal period.  The Board concludes, 
however, that the rating schedule does not require the Board 
to assign an evaluation based on limitation of motion alone 
where other evidence reflects disparity between the measured 
range of motion and the disability picture as a whole.  

While there is evidence that is favorable to and evidence 
that is unfavorable to the assignment of an evaluation in 
excess of 20 percent, the Board concludes that the 
preponderance of the evidence as a whole is against an 
evaluation in excess of 20 percent for low back syndrome.  As 
noted above, the Board has considered the veteran's 
complaints of pain, but finds that the complaints of the 
severity of the pain were not supported by adequate pathology 
or objective signs on examination so as to warrant an 
evaluation in excess of 20 percent.  It also follows from 
this discussion that the Board agrees with the RO's 
determination that the disability picture due to the 
veteran's service-connected low back syndrome was not so 
exceptional as to warrant referral for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b).  Although the evidence 
as a whole reflects that the veteran was unable to obtain or 
retain employment, the evidence as a whole also reflects that 
this was due to a combination of disorders, and neither the 
veteran nor her representative allege that the veteran's 
unemployability was due solely or primarily to her service-
connected back disability. 


ORDER

The claim of entitlement to service connection for ankylosing 
spondylitis is denied.

A claim of entitlement to service connection for a 
neuropsychiatric disorder is reopened, and, to this extent 
only, the appeal is granted.

An increased evaluation to 20 percent for low back syndrome 
is granted, subject to laws and regulations governing 
effective dates of monetary wards.  


REMAND

The veteran contends that she has developed a 
neuropsychiatric disorder as a result of back pain due to her 
service-connected low back disorder.  The evidence reflects 
that, over the years, various diagnoses have been assigned 
for the veteran's psychiatric disorders, including diagnoses 
of schizoaffective disorder, personality disorder, major 
depression, bipolar disorder, somatoform disorder, 
somatization disorder, dysthymic disorder, depressive 
disorder, rule out Munchausen's syndrome, among others, as 
well as medical diagnoses of chronic pain syndrome.  The 
medical evidence as to whether the veteran currently has a 
psychiatric disorder which is, at least as likely as not, 
secondary to or related to her service-connected low back 
disability, appears confusing and in conflict.  Further 
factual development, to including obtaining more specific 
medical opinion, is required.  

The Board has identified certain duties to notify and to 
assist in order to comply with the VCAA, although the RO 
might identify other assistance under VCAA during the course 
of the requested development and the Board's remand is not 
intended to restrict the RO in this regard.  Accordingly, the 
case is REMANDED for the following: 

1.  The RO should associate any records 
of the veteran's VA psychiatric treatment 
from November 1999 to the present not yet 
of record with the claims files.  The 
veteran should be requested to identify 
any other providers from whom she has 
received relevant clinical treatment 
since November 1999 as well, and, after 
obtaining the necessary authorization, 
the RO should attempt to assist the 
veteran in obtaining the identified 
records.  The veteran should be asked to 
identify any other records which may be 
relevant, such as SSA records, or other 
records prior to November 1999 which are 
not yet associated with the claims file.

2.  The veteran should then be afforded 
special VA psychiatric evaluation by a 
panel of at least two Board-certified 
psychiatrists who have not previously 
examined or treated the veteran.  All 
appropriate diagnostic studies, including 
psychological testing, are to be 
performed prior to completion of the 
examination report.  The claims folders 
(4) must be reviewed by the examiners in 
conjunction with the examination.  A copy 
of this remand must be made available to 
and reviewed by the examiners prior to 
the examinations.  Any diagnosis reached 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.  The examiners 
should state the rationale for any 
opinion given.  The report provided 
should:

(a) State the diagnosis assigned for each 
of the veteran's current psychiatric 
disorders.  The examiners should explain 
why the diagnosis(es) now assigned is/are 
more appropriate than the previous 
diagnoses.  Each psychiatrist should 
conduct a separate examination and the 
psychiatrists should correlate/reconcile 
their findings and issue one report, if 
possible.  The examination report should 
contain detailed accounts of all 
manifestations of psychiatric pathology 
present.

(b) For each diagnosis assigned, the 
examiners should state whether it is at 
least as likely as not that the disorder 
began in service, was manifested in 
service, or resulted from service, or, if 
pre-existing active service, became worse 
therein. 

(c) For each diagnosis assigned, the 
examiners should state whether it is at 
least as likely as not that the disorder 
is etiologically due to pain resulting 
from service-connected low back syndrome, 
or whether it is at least as likely as 
not that the disorder is aggravated by 
pain due to service-connected low back 
syndrome.  If the examiners determine 
that pain due to low back syndrome 
aggravated a psychiatric disorder, the 
examiners should state, in percentage 
terms if possible, the extent of the 
aggravation due to pain due to service-
connected low back syndrome (i.e., the 
extent of the additional severity due to 
pain caused by low back syndrome which 
would not have been present without pain 
due to low back syndrome). 

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the benefits sought can 
be granted.  If any of the issues remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 



